ORDER

This matter having come before the Court, on the Application to Resign from the Practice of Law in Maryland by Lawrence L. Bourland f/k/a Lawrence L. Heidt. The Court having considered the Application and the Response of Bar Counsel, it is this 10th day of July, 2003;
ORDERED, that the Application be and the same is hereby granted.
IT IS FURTHER ORDERED, that the Clerk of this Court shall strike the name of Lawrence L. Bourland f/k/a Lawrence L. Heidt from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all Courts in this State.